Citation Nr: 0805628	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Validity of an overpayment of pension benefits, 
originally in the calculated amount of $36,844.

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits, originally in the calculated amount of 
$36,844.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision dated 
in December 2003, which retroactively adjusted the veteran's 
pension benefits, effective in June 1997, to account for 
previously unreported income, in the form of Social Security 
Administration (SSA) benefits.  This adjustment resulted in 
the creation of an overpayment in the calculated amount of 
$36,844.  The veteran appealed the validity of the debt, and 
also requested waiver of recovery of the overpayment.  In a 
May 2004 decision of the Committee on Waivers and Compromises 
(COWC), waiver of recovery of an overpayment in the amount of 
$36,844 was denied.  Subsequently, in May 2005, the veteran's 
overpayment was adjusted to reflect that payment of SSA 
benefits had not begun until June 2000; the exact amount that 
the overpayment was reduced as a result of this action is 
unclear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The overpayment at issue in this case was created in December 
2003, after the RO learned that the veteran was in receipt of 
SSA benefits.  His overpayment was retroactively adjusted, 
effective in June 1997, to account for the receipt of this 
previously unreported income.  

The appeal has been developed both on the basis of a 
challenge to the validity of the debt, and for waiver of 
recovery of the debt.  From what the Board is able to 
discern, it appears that the original overpayment was based 
on his receipt of SSA benefits beginning in June 1997, and 
spanned the period from June 1997 to December 2003.  Later, 
in the course of the appeal, the RO learned that the veteran 
had not actually begun receiving SSA benefits until June 
2000, but that in 2001, he had received a retroactive award 
of SSA benefits.  In May 2005, the overpayment was reduced to 
account for this change.  However, the amount of the revised 
overpayment is not clear; according to some information in 
the claims file, the overpayment was reduced by $5,546, but 
this does not agree with the total remaining overpayment 
noted at that time, of $32,992.  In April 2005, the veteran 
requested an audit, but there is no indication that such was 
provided.  In view of both his request and the incomplete 
information in the file, an audit should be prepared.

In May 2005, the veteran stated that he was legally 
separated, and, therefore, his wife's income should not be 
counted.  He did not specify whether he meant this in 
connection with his current financial status with respect to 
financial hardship, or in connection with the creation of the 
overpayment.  In determining the veteran's entitlement to 
pension with respect to the overpayment, his wife's income 
was counted for the period from December 1998, the month 
after they were married, to June 1999, at which time the 
veteran reported that they were separated.  Beginning in June 
1999, he has been paid as a single veteran, and his wife's 
income has not been included in determining his entitlement 
to pension at any time since June 1999.  

However, on his financial status report, received in December 
2003, the veteran did report both his and his wife's income.  
He should be provided an opportunity to submit an updated 
financial status report, in view of his May 2005 statement 
that he was legally separated.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit, which clearly shows 
the calculation of the overpayment, in 
particular the total amount of overpayment 
which remains for appellate consideration 
after the May 2005 adjustment.  The audit 
and an explanatory letter should be sent 
to the veteran, and a copy included in the 
claims file. 

2.  Ask the veteran to complete and return 
an updated Financial Status Report, 
listing all assets, debts, income and 
expenses, and reflecting his current 
marital status.  Any unusual expenses or 
debts should be supported by 
documentation.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter. The RO 
must consider all applicable laws and 
regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



